HATCHETT, Chief Judge,
dissenting:
I respectfully dissent from the majority’s resolution of the dispositive issues discussed in section III, parts A and B of the opinion. The majority correctly concludes that the district court abused its discretion under Federal Rule of Evidence 404(b) in admitting testimony concerning Margie Mills’s untruthful dealings with a United States Customs inspector, and that the district court committed constitutional error in preventing Jack Mills from cross-examining a government witness. I must disagree, however, with the majority’s conclusions that the purported 404(b) evidence was harmless as to Margie, and that the outright denial of cross-examination was not a structural error as to Jack. In my view, these errors command retrial.
I.
Regarding section III, part A of the majority’s opinion, I would reverse Margie Mills’s convictions, vacate her sentence and remand for a new trial. The district court’s admission of character evidence, that is, testimony from a U.S. Customs inspector that Margie failed to declare jewelry subject to duty, was harmful error. In my view, the government’s ease against Margie was a close one, and the improper character evidence affected her substantial rights. See Fed.R.Crim.P. 52(a).
At trial, the parties primarily contested two of the five elements under section 1001, falsity and specific intent. See United States v. Calhoon, 97 F.3d 518, 523 (11th Cir.1996) (“To sustain a conviction for violation of 18 U.S.C. [§ ] 1001, the government must prove (1) that a statement was made; (2) that it was false; (3) that it was material; (4) that it was made with specific intent; and (5) that it was within the jurisdiction of an agency of the United States.”) (emphasis added), cert. denied, — U.S. -, 118 S.Ct. 44, 139 L.Ed.2d 11 (1997). The government’s direct evidence of falsity consisted of the manifests themselves, testimony from another passenger, testimony from the organizer of the Mobile, Alabama, high school reunion and a *943videotape from that event. I agree with the majority that this evidence easily supports a finding that contrary to Margie’s entries in the manifests, she did not travel between St. Simons Island, Georgia, and. San Antonio, Texas, to acquire a home health care agency.
Specific intent, however, is more difficult to prove and is the key element of section 1001. See United States v. Manapat, 928 F.2d 1097, 1101 (11th Cir.1991) (“Unlike other crimes, the crime of making a false statement is unique in that there is no separately demonstrable actus reus. The actus reus and mens reas unite into a single inquiry: Did the defendant know the statement was false when made?”). Unlike its direct evidence of falsity, the government’s circumstantial evidence of Margie’s specific intent was far from overwhelming. See United States v. Hopkins, 916 F.2d 207, 214 (5th Cir.1990) (“The Government may prove that a false representation is made ‘knowingly and willfully5 by proof that the defendant acted deliberately and with knowledge that the representation was false.”). Apart from relying heavily on the improperly admitted character evidence, the government sought to prove this element through: (1) arguing that the questions on the manifests were unambiguous; (2) evidence of Margie’s and Jack’s non-business related flights; and (3) testimony from First American’s travel coordinator and chief pilot about Margie’s instructions not to list her mother on the manifests of at least two flights. Based, on this evidence, a reasonable jury could easily waffle about whether Margie knew her entries were false.
First, the questions posed in the passenger manifests were not so clear on their face to prove that the answerer necessarily knew if his or her representations were false. The manifests’ abbreviated questions — “From,” “To,” and “Purpose of Trip” — could arguably refer to the activity of the airplane instead of that of the passenger.1 Under the former construction, Margie’s answers would have been true. Indeed, the government presented no evidence that anyone supplementally instructed Margie about the manifests, or that First American administratively involved Margie in its decision to document flight information at Aetna’s insistence.2 Given this arguable ambiguity, it is not surprising that the government sought to prove intent through Margie’s specific instances of untruthfulness. See United States v. Bell, 623 F.2d 1132, 1136 (5th Cir.1980) (“[T]he defendant’s understanding of the question is a matter for the jury to decide.”).
Margie’s involvement with “ghost flights” and “ghost passengers” provided equally meager proof that she knowingly falsified the manifests. See United States v. Dothard, 666 F.2d 498, 505 (11th Cir.1982) (holding that the district court’s improper admission of extrinsic act evidence was not harmless “[i]n view of the meagre evidence presented”). Margie openly and notoriously accompanied Jack on personal flights that he and others chose not to document.3 Such conduct hardly provided persuasive proof that Margie had the requisite intent to conceal. Although more probative of Margie’s intent, her decision not to record her mother’s flights in 1993 and 1994 supported, at best, a tenuous inference that she intended to conceal her own flight destinations and purpose in August 1992. Furthermore, with respect *944to Margie’s 1992 and her mother’s 1993-94 flights, at least one First American employee used the airplane on those occasions for business purposes, and it actually flew to and from the listed destinations. Therefore, Margie could plausibly reconcile her interpretation of the 1992 manifests’ questions as referring to the airplane instead of the passenger.
I am convinced that none of these specific instances affected the jury to the degree that the erroneously admitted character evidence did. Without the improper character evidence, the government’s proof of intent to falsify was essentially limited to Margie’s business conduct. The customs inspector’s testimony, however, vastly expanded the scope of Margie’s untruthfulness to a context more familiar to the jury than First American. In my view, jurors were much more likely to understand lying to a customs inspector than failing to document travel on a company airplane. At the very least, the customs inspector’s testimony uncomfortably invited the jury to connect with, interpret and act upon the notion that Margie was. a liar in general.4 In view of the government’s minimally sufficient evidence of Margie’s intent, the improper character evidence likely tipped the scales in the government’s favor and substantially influenced the jury’s verdict. Cf. United States v. Schlei, 122 F.3d 944, 980-81 (11th Cir.1997) (holding that the district court abused its discretion in admitting hearsay evidence but that the error was harmless because the evidence “merely provided cumulative information regarding [the defendant’s] actual knowledge” and thus “had no substantial influence on the outcome of this case”). Accordingly, I would hold that the district court abused its discretion and committed harmful error.5
II.
Regarding section III, part B of the majority’s opinion, I would reverse Jack Mills’s convictions, vacate his sentence and remand for a new trial. The majority correctly concludes that the district court violated the Sixth Amendment’s Confrontation Clause in denying Jack Mills the opportunity to cross-examine the government’s last witness. I disagree, however, with the majority’s conclusion that this particular constitutional error is subject to “harmless beyond a reasonable doubt” review. See Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 828, 17 L.Ed.2d 705 (1967); Majority Op. at 939.
I do not take issue with the majority’s assertion that every post-Chapman case involving Confrontation Clause error has employed “harmless beyond a reasonable doubt” review. Of course, none of these or other eases factually involved the complete denial of the opportunity to cross-examine a live trial witness. E.g., Coy v. Iowa, 487 U.S. 1012, 1014-15, 108 S.Ct. 2798, 2799-800, 101 L.Ed.2d 857 (1988) (trial court placed a large screen between defendant and witness stand); Delaware v. Van Arsdall, 475 U.S. 673, 676,106 S.Ct. 1431, 1433-34, 89 L.Ed.2d 674 (1986) (trial court did not permit defendant to cross-examine a live witness concerning the prosecutor’s agreement to dismiss the witness’s pending criminal charges); Davis v. Alaska, 415 U.S. 308, 309, 312, 94 S.Ct. 1105, 1107, 1108, 39 L.Ed.2d 347 (1974) (trial court did not permit defendant to cross-examine a live witness concerning his probationary status); Schneble v. Florida, 405 U.S. 427, 427-28, 92 S.Ct. 1056, 1056-58, 31 L.Ed.2d 340 (1972) (trial court admitted non-testifying co-defendant’s confession that implicated defendant); Vines v. United States, 28 F.3d 1123, 1125, 1129 (11th Cir.1994) (trial court excused defendant’s counsel from the courtroom during the non-ineulpatory testimony of two witnesses). Thus, this case presents an issue of first impression: whether the complete denial of a criminal defendant’s opportunity to cross-examine a live *945trial witness is a “trial error,” subject to “harmless beyond a reasonable doubt” review, or a “structural defect,” mandating reversal without further review. See Brecht v. Abrahamson, 507 U.S. 619, 629-30, 113 S.Ct. 1710, 1717-18, 123 L.Ed.2d 353 (1993); Arizona v. Fulminante, 499 U.S. 279, 307-10, 111 S.Ct. 1246, 1263-65, 113 L.Ed.2d 302 (1991); Vines, 28 F.3d at 1129.
Unlike the majority, I find many reasons to label this most egregious constitutional error a structural defect; Since the seminal ease of Chapman v. California, the Supreme Court has recognized the necessity of reviewing differently violations of “constitutional rights so basic to a fair trial” from those “which in the setting of a particular case are so unimportant and insignificant that they may ... be deemed harmless.” 386 U.S. at 22, 23, 87 S.Ct. at 827. Contrary to the majority’s assertion, since the categories’ inception, the Court has divided constitutional errors with reference to the importance of the right at issue and the degree of its violation. See Chapman, 386 U.S. at 22, 23, 87 S.Ct. at 827; Van Arsdall, 475 U.S. at 681, 106 S.Ct. at 1436 (contrasting constitutional errors subject to heightened harmless-error review with those “so fundamental and pervasive that they require reversal without regard to the facts or circumstances of the particular case”) (emphasis added).
More recently, the Supreme Court labeled these two categories “trial error” and “structural defect.” See Brecht, 507 U.S. at 629-30, 113 S.Ct. at 1717-18; Fulminante, 499 U.S. at 307-10, 111 S.Ct. at 1263-65. A trial error is one that occurs “during the presentation of the case to the jury, and which may therefore be quantitatively assessed in the context of other evidence presented in order to determine whether its admission was harmless beyond a reasonable doubt.” Ful-minante, 499 U.S. at 307-08, 111 S.Ct. at 1264. Examples include: (1) admission of involuntary confessions in violation of the Fourteenth Amendment’s Due Process Clause; (2) admission of confessions obtained in violation of the Sixth Amendment’s right to counsel; (3) admission of evidence seized in violation of the Fourth Amendment; (4) prosecutorial comment on the defendant’s failure to testify in violation of the Fifth Amendment’s right against self-incrimination; (5) temporary absence of defense counsel during non-inculpatory testimony in violation of the Sixth Amendment’s right to counsel; and, as relevant to this case, (6) preventing a defendant from cross-examining a prosecution witness for bias in violation of the Sixth Amendment’s Confrontation Clause. See Fulminante, 499 U.S. at 307, 309-11, 111 S.Ct. at 1263-64, 1264-66 (citing Van Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674; other citations omitted); Vines, 28 F.3d at 1129.
A structural defect, on the other hand, affects “the framework within which the trial proceeds, rather than simply an error in the trial process itself.” Fulminante, 499 U.S. at 310, 111 S.Ct. at 1265. Essentially, a constitutional deprivation becomes a structural defect if it prevents the criminal trial from reliably functioning as a vehicle for determining guilt or innocence and causes the resulting punishment to be regarded as fundamentally unfair. Fulminante, 499 U.S. at 310, 111 S.Ct. at 1265. Examples, include: (1) trial before a partial judge in violation of the Fourteenth Amendment’s Due Process Clause; (2) exclusion of persons of the defendant’s race from serving as grand jurors in violation of the Fourteenth Amendment’s Equal Protection Clause; (3). failure to permit the defendant to represent himself in violation of the Sixth Amendment; (4) failure to provide the defendant with a public trial in violation of the Sixth Amendment; and (5) total deprivation of the right to trial counsel in violation of the Sixth Amendment. Fulminante, 499 U.S. at 309-10, 111 S.Ct. at 1264-65.
Applying these guidelines, I view the outright denial of cross-examination as a structural defect. Without question, a criminal defendant’s opportunity to challenge the evidence against him through the cross-examination of witnesses is a basic, fundamental component of “the framework within which the trial proceeds.” Fulminante, 499 U.S. at 310, 111 S.Ct. at 1265; see Pointer v. Texas, 380 U.S. 400, 404, 85 S.Ct. 1065, 1068, 13 L.Ed.2d 923 (1965) (“[Pjrobably no one, certainly no one experienced in the trial of *946lawsuits, would deny the value of cross-examination in exposing falsehood and bringing out the truth in the trial of a criminal ease.”). Needless to say, our criminal justice system would lack reliability and integrity without it. See Chambers v. Mississippi, 410 U.S. 284, 295, 93 S.Ct. 1038, 1046, 35 L.Ed.2d 297 (1973) (“[Djenial or significant diminution [of the right to confront and to cross-examine witnesses] calls into question the ultimate integrity of the fact-finding process.”) (internal quotation marks omitted). To this aim, the Sixth Amendment’s Confrontation Clause guarantees, as one of its two core tenets, the opportunity of cross-examination. See Coy, 487 U.S. at 1017, 108 S.Ct. at 2801; Davis, 415 U.S. at 315-16, 94 S.Ct at 1110 (“The main and essential purpose of confrontation is to secure for the opponent the opportunity of cross-examination.”) (quoting 5 J. Wig-more, Evidence § 1395, p. 123 (3d ed.1940)) (emphasis in original). Although it could have said otherwise, at least in dicta, the Supreme Court has never stated that all Confrontation Clause errors are trial ones. See, e.g., Coy, 487 U.S. at 1021, 108 S.Ct. at 2803 (“We have recognized that other types of violations of the Confrontation Clause are subject to that harmless-error analysis ... and see no reason why denial of face-to-face confrontation should not be treated the same.”) (citing Van Arsdall, 475 U.S. at 679, 684, 106 S.Ct. at 1435, 1438).
Quite presumably, then, room exists within our precedent for a declaration that some type of Confrontation Clause error “transcends the criminal process.” Fulminante, 499 U.S. at 311, 111 S.Ct. at 1265. As a matter of common sense, I cannot fathom any confrontational error more “structural” than the instant one, that is, allowing only some of the defendants in a joint trial to cross-examine a government witness whose testimony is directed primarily at the excluded defendant. This conclusion is especially appropriate where, as here, the trial court’s ruling implicated more than just the most vital protection under the Confrontation Clause. At a minimum, preventing Jack’s counsel from questioning an inculpatory government witness and relying on First American’s counsel to effectively represent Jack’s interests touched upon Jack’s constitutional rights to due process, counsel at all material stages of criminal proceedings and conflict-free representation. See Chambers, 410 U.S. at 295, 93 S.Ct. at 1045-46 (due process); Gideon v. Wainwright, 372 U.S. 335, 343-44, 83 S.Ct. 792, 796-97, 9 L.Ed.2d 799 (1963) (counsel); Burger v. Kemp, 483 U.S. 776, 783, 107 S.Ct. 3114, 3120, 97 L.Ed.2d 638 (1987) (conflict-free counsel).
I recognize that the majority’s view is not without textual support. Chronologically speaking, the cross-examination ruling did occur “during the presentation of the case to the jury.” Fulminante, 499 U.S. at 307, 111 S.Ct. at 1264. Further, as compared to previously-established structural defects, the effect of the ruling would certainly appear to be more susceptible to “quantitative[ ] assess[ment].” Fulminante, 499 U.S. at 308, 111 S.Ct. at 1264. In my view, however, finding a “trial error” in the complete denial of cross-examination — even if limited to one defendant and one summary witness — is superficially correct at best.
For the Confrontation Clause to have any meaningful application, an important distinction must be drawn between an outright denial of its protections and a restriction on the degree to which the clause’s rights may be exercised. Accord Van Arsdall, 475 U.S. at 684, 106 S.Ct. at 1438 (remanding for a determination of whether preventing the defendant from cross-examining the defendant’s witness for bias was harmless beyond a reasonable doubt); Davis, 415 U.S. at 318, 94 S.Ct. at 1111 (holding that “no amount of showing of want of prejudice” cured the trial court’s severe restriction on defendant’s right to cross-examine a key prosecution witness for bias) (citation omitted); United States v. Cruz, 127 F.3d 791, 801-02 (9th Cir.1997) (upholding as constitutional the trial court’s request that one defense counsel conduct the “main” cross-examination for all defendants because it permissibly limited non-repetitive questioning and “all the attorneys had the opportunity to cross-examine government witnesses as to issues particular to their clients”), cert. denied, — U.S. -, 118 S.Ct. 896, 139 L.Ed.2d 881 (1998). Compare Fulminante, 499 U.S. at 309, 111 S.Ct. at 1264-65 (the “total” deprivation of the right *947to trial counsel is a structural defect) with Vines, 28 F.3d at 1129 (the “temporary” deprivation of the right to trial counsel is a trial error). The “constitutional error of the first magnitude” which occurred in this ease eliminated an element essential to the functioning of a criminal trial, the accused’s opportunity to cross-examine each and every live trial witness against him. Davis, 415 U.S. at 318, 94 S.Ct. at 1111; accord United States v. Houlihan, 92 F.3d 1271, 1296 (1st Cir.1996) (Absent special circumstances, “the [Confrontation] Clause does not create a right to ... cross-examine persons who appear as witnesses exclusively against others (even if the others are eodefendants in a joint trial).”), cert. denied, — U.S.-, 117 S.Ct. 963, 136 L.Ed.2d 849 (1997). Accordingly, I would hold that the district court’s failure to provide any opportunity for jack Mills to cross-examine the government’s last witness constituted a structural defect that mandates reversal per se.
For the foregoing reasons, I respectfully dissent.

.The August 1, 1992 manifest, which is the subject of Count 38, reads in pertinent part:
DATE: 8/1/92 AIRCRAFT # 89HB [two identical entries, as, to Stephen Johnson and Jack Mills]
3. Name: MARGIE MILLS Signature: /s/ From: SSI To: San Antonio Purpose of Trip: ACQUISITION The August 2, 1992 manifest, which is the subject of Count 40, reads in pertinent part: DATE: 8-9-92 AIRCRAFT # 89HB 1. Name: Margie Mills Signature: /s/ From: SAN ANTONIO To: SSI
Purpose of Trip: RETURN FROM ACQUISITION
[two substantially identical entries as to Stephen Johnson and Jack Mills]


. My reference to this particular lack of evidence is not intended to suggest that the government had to prove intent to defraud. See Maj. Op. at 936 n. 8. Rather, I mention it only to underscore that Margie’s interpretative frame of reference was limited to the manifests themselves.


. At that time, Aetna did riot require passengers like Margie to document their travel.


. It should be emphasized that Margie did not testify on her own behalf and, therefore, the rules of evidence did not entitle the government to impeach her. See generally Fed.R.Evid. 608 (discussing the admissibility of character evidence to impeach a witness).


. Unlike the majority, I do not view the juiy’s acquitting Margie on most of the counts against her as any indication that the improper evidence did not taint the jury’s consideration of Counts 38 and 40. If anything, the juiy’s verdict supports my position that the government’s case was a close one.